The President delivered the opinion of the Court, in the following terms.
Shippen, President.
The sense in which words are received by the world, is the sense which Courts of Justice ought to ascribe to them, on the trial of actions for slander. Slander imports an injury ; and the injury must arise from the manner in which the slanderous language is understood.
The words, in the present case, certainly import a crime ; and the inuendo (which the Jury have found to be true, and which, therefore, must govern our interpretation of the fact) *60shews that the reference was not to a matter of common conversation, but to an act committed before a Justice of the Peace, in relation to a cause actually depending.
Generally speaking, indeed, actions of slander, founded on triffling causes, to gratify a petulant and quarrelsome disposition, will not be encouraged by the Court: But, when the reputation, trade, or prosession, of a citizen it really affected, for the sake of doing justice to the dearest interests of individuals, as well as for the sake of preserving public order and tranquillity, every appeal to the tribunals of our country ought to be liberally sustained.
Judgment for the Plaintiff.